Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chuong Nguyen (Reg. No. 79,000) on 21 April 2022.

The application has been amended as follows: 

In Claims: 	
Claim 1. (Currently Amended)  A computer implemented method for populating data in a public cloud infrastructure comprising the steps of: 
…
determining that a connection to at least one component of the public cloud infrastructure is authorized; 
…

Claim 8. (Currently Amended) A system for populating data in a public cloud infrastructure comprising:
…
determining that a connection to at least one component of the public cloud infrastructure is authorized; 
…

Claim 15. (Currently Amended) A non-transitory computer readable medium comprising instructions for populating data in a public cloud infrastructure that, when executed by a processor, causes the processor to perform the following operation: 
…
determining that a connection to at least one component of the public cloud infrastructure is authorized; 
…

Claim 20. (Currently Amended) The non-transitory computer readable medium of claim 19, further comprising instructions that, when executed by the processor, causes the processor to perform the following operation: 
Upon performance of the additional operation on the persistent state of the data in the client specific repository …

Allowable Subject Matter
Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not anticipate nor render obvious the amended subject matter, including initiating at least one administrative activity based on the at least one seed marker, the at least one administrative activity including limiting a size of the client specific repository, optimizing the client specific repository, and cleaning up the client specific repository, in the context of the remainder of the claims. The prior art of record also does not clearly show or render obvious applying a critical software update and a software fix to the at least one component of the public cloud infrastructure in the context of the remainder of the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/Primary Examiner, Art Unit 2152